Citation Nr: 1548711	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-45 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970 and from December 1973 to November 1976.  The Veteran also had service from September 1983 to April 1987, which resulted in a Bad Conduct discharge pursuant to a Special Court Martial.  A May 2015 VA administrative decision concluded that the Veteran's discharge for the period from September 1983 to April 1987 was a bar to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with the Veteran's electronic folder.  

In February 2012 and December 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The previously-assigned VLJ who conducted the September 2011 hearing has retired from the Board.  In September 2015, the Board sent the Veteran a letter offering him another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran responded in September 2015 that he did not want another hearing, and asked the Board to consider the case on the evidence of record.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The character of discharge for the Veteran's period of active service from September 1983 to April 1987 constitutes a bar to VA compensation benefits.  

2.  The Veteran has not been shown to have a low back disability that manifested in service, or that is causally or etiologically related to his military service or to his service-connected bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The Veteran's service from September 1983 to April 1987, ended with a Bad Conduct discharge as a result of a Special Court Martial, and is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2015).

2.  The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by his service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The Veteran was also provided notice regarding secondary service connection.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA outpatient treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The electronic file contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and records from the Social Security Administration (SSA).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the Board hearing, the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim for service connection for a low back disability, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).  

Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Because the Veteran has been diagnosed as having degenerative joint disease, and arthritis is defined as a chronic disease listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disability and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As noted in the Introduction, Veteran received a Bad Conduct discharge for the period of service from September 1983 to April 1987.  In a May 2015 VA administrative decision, the RO determined that this character of discharge was a bar to VA benefits.  Consequently, the period of service from September 1983 to April 1987 is a bar to VA benefits.  See 38 C.F.R. § 3.12 (2015); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that service connection is warranted for his low back disability.  At the September 2011 Board hearing, the Veteran testified that while in service, he fell into a trench.  He explained that he received treatment at the local dispensary for his knees, but also had pain in his back.  The Veteran stated that the treatment consisted of ice pads, medication, and rest.  After discharge from service, the Veteran admitted to having back problems, especially when walking long distances.  The Veteran asserts that the in-service fall caused his current low back disability, or in the alternative, his service-connected bilateral knee disabilities caused his low back disability.  See the Board hearing transcript.  

The Veteran has been diagnosed with osteoarthritis and degenerative disc disease of the lumbosacral spine, as reflected in the September 2008 VA examination report and May 2012 Disability Benefits Questionnaire (DBQ) report.  He is also currently service-connected for right and left knee status post arthroplasty, which satisfies the first and second elements of a claim for secondary service connection.  Wallin, 11 Vet. App. at 512.  However, the third element, a nexus between the two disorders, is not satisfied.  

In September 2008, the Veteran was afforded a VA examination for his low back disability.  He reported having low back pain beginning approximately one year ago.  After physical examination testing, the examiner diagnosed the Veteran with degenerative disc disease and osteoarthritis of the lumbosacral spine.  The examiner concluded that based on his review of the claims file, medical literature, and clinical experience, the Veteran's low back disability is less likely as not caused by or a result of his service-connected bilateral knee disabilities.  

As the September 2008 examiner provided no rationale as to the conclusion reached, the claim was again remanded for an additional VA examination and medical opinion.  In May 2012, the Veteran underwent a VA examination.  The Veteran explained that he always had minor back pain, even while on active duty because of sleeping on tanks or metal floors.  He stated that the pain intensified after the operation for his service-connected right knee disability in 2006.  

After review of the Veteran's file and physical examination testing, the examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.  The examiner concluded that the Veteran's low back disability is less likely as not caused by, or a result of, or has been aggravated by the Veteran's service-connected bilateral knee disabilities.  The examiner explained that there is no scientific research that shows arthritis of one joint can cause arthritis or degenerative changes in another joint.  The examiner further added that while it is possible to have secondary arthritis develop in another joint due to fractures, i.e., the Veteran fell and fractured his spine, causing early posttraumatic arthritis to develop, there is no history of such in the Veteran's case.  The examiner concluded that it is not unusual for someone to mentally sum up, multiply the pain from different sources, and reach the conclusion that one condition aggravates the other despite a lack of valid scientific basis for the subjective impression.  

In support of his claim, the Veteran submitted a private medical statement from S.B., PA-C (certified physician's assistant).  In the June 2011 statement, S.B. noted that the Veteran was treated at the practice from August 2008 to April 2009.  S.B. concluded that "[a]lthough we cannot say definitively that his chronic low back pain was caused by his [right] and [left] [k]nee arthropathies, clearly, it could have and likely was aggr[a]vated by them."  

The Board acknowledges the evidence the Veteran submitted, but finds it to be of no probative value.  As stated above, S.B. concluded that the Veteran's low back disability could have been aggravated by the Veteran's service-connected bilateral knee disabilities.  Considered in its full context, the June 2011 opinion lacks probative value because it is a statement of mere possibility rather than an opinion of probability to any degree.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128   (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

The Veteran also submitted a June 2011 private treatment record from F.F., M.D.  Dr. F.F. noted the Veteran's history of knee problems and stated that due to the knee pain, low back pain has developed that is "directly related to postural changes due to the knee trouble."  

Similarly, the June 2011 opinion provided by Dr. F.F. is not probative.  Dr. F.S. concluded that the Veteran's low back disability is directly related to postural changes due to his knee trouble.  Dr. F.F. did not provide any rationale to the conclusion reached regarding the etiology of the Veteran's low back disability.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).  

Finally, the Veteran submitted a March 2004 discussion paper entitled, "Limping and Back Pain" by I.H., M.D.  Dr. I.H. concluded that limping can, in some instances, cause back pain and aggravated preexisting back pain.  Dr. I.H. noted that knee injuries, such as a meniscal tear involving the medial or lateral meniscus or any knee condition causing a mild or moderate degree of limping, would have a major detrimental effect on the lumbar spine or opposite lower extremity.  

To the extent that the discussion paper rises to the level of a medical article or medical treatise, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the discussion paper submitted by the Veteran falls into this (general) category.  Further, the discussion paper is not combined with an opinion of a medical professional.  This evidence is not material as to the issue of whether his low back disability is related to his service-connected bilateral knee disabilities.  

Therefore, the medical opinion from the May 2012 examiner is competent and probative medical evidence because it is based on a factually accurate history, including a review of the file, and on the relevant evidence in this case.  The opinion is fully articulated and supported by sound reasoning.  There is no probative medical evidence suggesting that the Veteran's service-connected bilateral knee disabilities caused or aggravated his low back disability.  

As the nexus requirement for a secondary service connection claim has not been satisfied, service connection for a low back disability cannot be established on a secondary basis.  Wallin, 11 Vet. App. at 512.  The preponderance of the evidence is against service connection for a low back disability on a secondary basis.  38 U.S.C.A. § 5107(b).  

As this claim may not be granted under the theory of secondary service connection, the theory of direct service connection will be addressed.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).   

The Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  However, there is no evidence of an in-service event or incurrence of a low back disability.  Although service treatment records reflect complaints and treatment for a low back disability in April 1985, November 1985, January 1986, July 1986, and September 1986, these specific instances of complaints and treatment of low back problems are during the period of service resulting in a Bad Conduct discharge.  As previously noted, the period of service from September 1983 to April 1987 is a bar to VA benefits.  Therefore, the complaints and treatment for a low back disability during this period of service are not eligible for consideration for VA benefits.  The second element of a service connection has not been satisfied.  Id.  

Lastly, there is no medical or lay evidence showing a nexus between the Veteran's active military service and his low back disability.  The May 2012 examiner concluded that it would be resorting to mere speculation to opine whether the Veteran's low back disability is attributable to his military service because the service treatment records are silent for back complaints until 1985 and 1986, with varying diagnoses of muscle strain, muscle spasms, and mechanical low back pain.  The examiner noted that January 1986 x-rays showed degenerative changes with anterior and posterior spur formation, and such changes take years to develop.  He added that these changes noted on x-rays would have been present for many years prior to the complaints.  He recognized the gap of seven years between the Veteran's separation from service in 1976, (second period of service) and the third period of active duty in 1983, during which time, "the degenerative changes might have developed."  

In this case, the examiner concluded that he was unable to provide a sufficient nexus opinion without resorting to speculation because of the lack of in-service back complaints until approximately 1985 or 1986, which were reflective of degenerative changes that might have developed between two periods of service.  Therefore, the examiner provided a sufficient rationale for the inability to provide an etiological opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2015); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is no medical evidence to show that a low back disability was incurred in service or manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, the third prong of entitlement to service connection has not been satisfied, and the claim must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied under the theories of secondary and direct service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Service connection for a low back disability, to include as secondary to the service-connected bilateral knee disabilities, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


